Citation Nr: 1454730	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  06-03 84	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for the post-operative residuals of chondromalacia of the left knee, beginning December 1, 2004.

2. Entitlement to a compensable disability evaluation for the status post donor site of the left hip associated with post-operative residuals of chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1993 to July 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2004 and July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was before the Board in March 2010, November 2011, and August 2013, at which time it was remanded.  It is now returned to the Board.

The Board's earlier remands addressed the questions of whether the reductions of the disability ratings for the left knee disability and left hip disability were proper.  The record shows that in February 2012 the AOJ issued a statement of the case as to the reduction issues.  However, the Veteran, did not perfected his appeal by filing a statement that could act as a substantive appeal as to either of these issues.  In addition in an April 2013 Statement of Accredited Representation in Appealed Case (VA Form 646), the Veteran's representative acknowledges that the Veteran did not submit a substantive appeal in response to the reduction issues.  Therefore, the Board finds that it does not have jurisdiction over the reduction issues.

A review of the Virtual VA paperless claims processing system reveals that it contains VA treatment records relevant to the issues on appeal.  Further, this appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Additionally, the AOJ granted temporary total ratings based on surgical treatment necessitating convalescence for his service-connected left knee disability, for the period of December 5, 2013, to January 31, 2014.  See 38 C.F.R. § 4.30 (convalescent ratings).  See March 2014 rating decisions.

The  issue of apportion has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2014 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   


FINDINGS OF FACT

1. Post-operative residuals of chondromalacia of the left knee is manifested by complaints of pain, noncompensable limitation of flexion, limitation of extension to no worse than 15 degrees, no objective findings of instability or subluxation, and results in no more than marked disability.

2. Status post donor site of the left hip associated with post-operative residuals of chondromalacia of the left knee has not been manifested by impairment of the femur; flail joint; arthritis, ankylosis, limitation of flexion to 45 degrees, extension of the thigh limited to 5 degrees, or by impairment of the thigh manifested by limitation of adduction, with the inability to cross legs, or by limitation of rotation with the inability to toe-out more than 15 degrees on the affected leg.


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 30 percent for post-operative residuals of chondromalacia of the left knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, and 5262 (2014).

2. The criteria for a compensable evaluation for the status post donor site of the left hip associated with post-operative residuals of chondromalacia of the left knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260, 5252 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In a claim for increase, VCAA requires only generic notice as to the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in June 2008, February 2009, and December 2011.  The issues were readjudicated in a June 2014 supplemental statement of the case.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  The record before the Board includes results of additional VA examinations, Social Security Administration disability determinations and associated medical records, a request for records from the Veteran's former place of incarceration, and VA treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 38 C.F.R. § 3.159(c).

Law and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, staged ratings are appropriate, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  The Board notes that the Veteran has been awarded temporary total ratings for the period of December 5, 2013, to January 31, 2014.  As such, this period will not be discussed.  With respect to the periods prior to and from these dates, the disability has not significant changed and a uniform evaluation is warranted for the period on appeal.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes the left knee disability has been rated under various diagnostic codes during the course of the appeal.  It has been evaluated under 5299-5257 (instability), under 5010-5260 (arthritis with noncompensable limitation of motion), and under 5299-5262 (marked knee disability).  

Factual Background

On VA examination in February 2005, the Veteran complained of bilateral knee pain of a 10 on a scale of 1 to 10.  He complained of weakness and stiffness of both knees and swelling of the left knee.  He did not complain of heat or redness.  There was no instability or locking.  He complained of fatigability and lack of endurance in both knees.  He denied flare-ups, episodes of dislocation, or recurrent subluxation.  Physical examination revealed a well-healed incision of the left iliac crest 9 cm by 1 cm where he had the bone graft.  There was a left knee incision 25 cm by .75 cm well-healed.  There was no tenderness at the incision sites.  There was no breakdown of skin tissue over the incision sites.  The hips were not painful on range of motion.  He complained of pain on range of motion of the left knee throughout the range of motion.  He was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive movement.  He did not have any incoordination of movement.  He performed 60 deep knee bends without difficulty.  He did not have evidence of painful motion, edema, effusion, instability, or weakness.  He did complain of tenderness of both knees.  He did not have any redness, heat, abnormal movement, or guarding of movement.  He had a slight left-sided limp.  He did not have any functional limitations on standing or walking.  There were no callosities, breakdown, or unusual shoe-wear pattern that would indicate abnormal weight- bearing.  There was no ankylosis of any joints.  He had crepitus with passive and active range of motion of the left knee.  There was no crepitus movement of either hip.  Range of motion of the left hip revealed flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees.  Knee was range of motion was 0 degrees to 110 degrees.  The medial and lateral collateral ligament were intact.  The anterior and posterior cruciate ligaments were intact.  The medial and lateral meniscus tests were negative.  The knees were stable.  The diagnoses were normal examination of bilateral hips, status post left iliac bone graft with no loss of function and no decrease in range of motion.

In an August 2005 VA examination for depressive disorder, the Veteran complained of bilateral knee pain that he rated at a 10 out 10 on pain scale.  He complained of weakness and stiffness of both knees with swelling of the left knee.  He did not complain of heat or redness.  There was no instability or locking.  He did complain of fatigability and lack of endurance of both knees treated with Tylenol.  The diagnoses were normal examination of bilateral hips, status post left iliac bone graft with no loss of function and no decrease in range of motion, and status post reconstruction of the left knee with slight decrease in range of motion.

On VA examination in July 2008, the Veteran complained of sharp pains in his hip that prevented him from sleeping.  He reported frequent use of a cane and the need to limit standing to 5 to 10 minutes.  There was no deformity, giving way, instability, stiffness, weakness, flare-ups of joint disease, or inflammation.  Physical examination revealed an antalgic gait.  There was no evidence of abnormal weight bearing on the left hip flexion.  Left hip flexion was to 85 degrees with pain at 75 degrees, extension to 28 degrees, abduction to 35 degrees, adduction to 8 degrees, internal rotation to 15 degrees, and external rotation to 35 degrees.  There was no additional loss of range of motion secondary to pain, weakness, lack of endurance, or incoordination.  Pain was recognized by the Veteran's facial grimacing and guarding.  The scar was 4.0 inches by .25 inches.  The was no tenderness to palpation, no adherence to underlying tissue, it did not result in limitation of motion or loss of function.  There was no underlying soft tissue damage and there was no skin ulceration or breakdown over the scar.  The Veteran reported that the scar was a little tender.

On VA examination in September 2010, the Veteran reported locking and popping noises on weight-bearing and changing positions.  He stated that he was prescribed a knee brace remotely but that he has not used it since his surgery in 2003.  He also reported intermittent swelling of the left knee.  He reported a history of cane use but did not use one during the examination.  He indicated that he had to use the shower and was unable to get in and out of a bathtub.  Physical evaluation revealed a midline scar that was 12 inches.  There was no warmth, erythema, no bony deformity, and no ankylosis.  The examiner noted the left knee was stable.  McMurray testing and Lachman testing were negative.  The left knee had mild effusion and mild crepitis.  Left knee range of motion was 0 to 70 degrees.  After repetitive motion testing, range of motion was 0 to 55 degrees with a 15 degree loss of range of motion.  There was no weakness, fatigability, no lack of endurance, and no incoordination.  The examiner noted that the Veteran's subjective hip pain was actually lumbar radiculopathy and not due the hip disability.   He denied any interventions for the left hip iliac crest operative site.  There was no breakdown or ulceration of the scar.  He has not required steroid injections for keloid formation.

A November 2011 VA EMG study indicates compression of both peroneal nerves at the fibular head.

A November 2013 VA orthopedic clinic note indicates recent onset of new medial knee pain and popping starting about September 2013 with left knee medial joint line tenderness, plica, without instability with stress, negative anterior and posterior drawer signs, and negative McMurray and Lachman sign. 

A March 2014 VA orthopedic note indicates ongoing left knee pain with mild effusion and some decrease in quadriceps strength.

A March 2014 VA physical therapy note shows discharge from physical therapy due to repeated failure to appear for appointments.

VA treatment records indicate vicosupplementation series in April 2014.

The Veteran underwent a VA examination in February 2014 for the left knee.  Range of motion testing revealed flexion of the left knee to 60 degrees with pain at 40 degrees and extension to 15 degrees with no objective evidence of pain.  There was no additional limitation in ranges of motion after repetitive use testing.  There was functional impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.

The Veteran underwent VA examination in February 2014 for the left hip.  Range of motion testing revealed left hip flexion to 90 degrees, extension to 20 degrees, abduction to 40 degrees, adduction to 20 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation in range of motion, functional loss, or functional impairment after repetitive testing.  The Veteran reported daily pain at a 7 out of 10.  He reported stiffness but denied episodes of dislocation, or subluxation, instability, effusions, and symptoms of inflammation.  The Veteran reported flare-ups, but there were no flare-ups of joint disease and no flare-ups on examination.  

There was no localized tenderness or pain to palpation for the joints or soft tissue.  Muscle strength testing was normal on flexion, abduction, and extension.  There was no ankylosis.  X-ray studies were unremarkable.  There was no significant osseous or joint abnormality seen.  There was a left hip scar at 9 cm by 1 cm that was not symptomatic, painful nor unstable.  It was superficial with no loss of tissue covering or underlying soft tissue.  The examiner stated that the range of motion measurements for the left and right hip joints more than likely do not represent a disease process but normal variation and do not represent a diagnosable condition at the time based on the current symptomology, physical examination, and testing results, since the decreased range of motion is bilateral. 

The Veteran underwent a VA examination in May 2014.  Range of motion testing revealed left knee flexion to 65 degrees with pain at 30 degrees and left knee extension to 10 degrees with pain at 2 degrees.  There was no additional limitation in ranges of motion after repetitive use testing.  There was functional impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, and weight-bearing.  

On VA examination in May 2014, muscle strength testing was normal on left knee flexion and there was active moment against some resistance on extension.  Joint stability tests were normal.  There was moderate patella subluxation or dislocation.  The VA physician noted an antalgic gait secondary to the left knee disability.  There was moderate crepitus, mild joint lines tenderness, trace generalized swelling, mild tibial tenderness, no tibial swelling or erythema.  There was no X-ray evidence of patellar subluxation.  The functional impairment would not be equally served by an amputation with prosthesis.  The left knee disability causes a functional impairment that impacts the ability to work.  The examiner stated that long-term use of a protective knee brace may be recommended.  There will need frequent rest-period and limited prolonged standing or sitting without breaks.  There was a scar on the left knee due to surgery that caused decreased range of motion.  The scar was not painful or unstable and was less than 39 square centimeters.

On the May 2014 VA examination, the Veteran reported pain under the patella with movement and instability to completely straighten his left knee.  He reported use of compression hose and a cane.  There was no inflammatory arthritis.  He reported daily pain at a level 6 out of 10 after prolonged walking and standing.  He reported stiffness.  There were no episodes of dislocation or subluxation.  There was occasional locking and popping.  There were no effusions nor aspirations.  There was occasional swelling and tenderness.  The Veteran denied any flare-ups of joint disease.  There was no flare on examination. 

Analysis-Left knee

The Veteran is currently assigned a 30 percent rating for post-operative residuals of chondromalacia of the left knee, beginning December 1, 2004, under Diagnostic Codes 5299-5262.  The Board notes that hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5262, a 30 percent rating contemplates marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  

In order to warrant a higher evaluation, under Diagnostic Code 5262, there must be nonunion of tibia and fibula with loose motion, requiring a brace.  Although the Veteran does report post-operative use of a cane and use of compression stocking, the medical evidence does not reflect that he has impairment analogous to nonunion of the tibia or fibula with loose motion, requiring a brace.  On examination in September 2010, the Veteran stated that he had not used a knee brace since his surgery in 2003.  Furthermore, it was noted at the February 2014 VA examination and May 2014 VA examinations that long-term use of a knee brace may be recommended, but the Veteran did not report use of a brace at the time.  Thus, the Veteran is not entitled to a 40 percent rating under Diagnostic Code 5262 at any point in the appeal.

The Board notes that the 30 percent evaluation prior to December 1, 2004, was based on severe instability and noncompensable limitation of flexion.  The February 2006 rating decision awarded the Veteran's evaluation for his left knee disability under Diagnostic Code 5262, even though the Veteran did not have evidence of an impairment of the tibia and fibula.  Instead, the Veteran's evaluation was awarded effective December 1, 2004, in consideration of the Veteran's limitation of motion, painful motion, tenderness, quad atrophy, and loss of strength.  Despite the analysis, the code sheet continued the use of Diagnostic Code 5257.  We consider this harmless error since the analysis was clear as the bases of the evaluation.  This case is distinguishable from Murray v. Shinseki, 24 Vet. App. 420 (2011).  As will be discussed in further detail below, there is no credible evidence of instability and even if Diagnostic Code 5257 remained on the code sheet, the assigned rating would be noncompensable.  Thus, the AOJ continued a 30 percent evaluation, under diagnostic Code 5262, in accordance with the Veteran's functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, the Board has considered an increased rating under the other diagnostic codes used to evaluate disabilities of the knee.  There is no evidence of ankylosis to warrant consideration under Diagnostic Code 5256, no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258, no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259, and no evidence of genu recurvatum.

The Board has also considered whether a separate evaluation for recurrent subluxation or lateral instability is warranted under Diagnostic Code 5257.  The Board notes there was no objective evidence of subluxation, lateral instability, dislocation, or effusion during the period on appeal.  The Board acknowledges the Veteran's reports of instability and popping.  See VA examination reports dated in September 2013 and November 2013 VA examination report.  While the Veteran is competent to report instability, and the symptoms he experiences with the knee, see Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a veteran is competent to report on that of which he or she has personal knowledge), the Board finds the repeated objective testing of record showing that the left knee is stable to be more credible and probative of the issue.  He has informed multiple VA examiners of his knee instability, but all have found no objective evidence of instability or subluxation.  The Board considers the objective findings of trained medical professionals, based on physical examination, diagnostic testing, interviews with the Veteran, and review of the medical records, to be more persuasive.  See e.g., VA examination reports dated in February 2005, August 2005, September 2010, November 2013, and May 2014.  

The Board has further considered higher evaluations based on limitation of motion under Diagnostic Codes 5260 and 5261.  The Veteran demonstrated limitation of flexion to no worse than 60 degrees.  See February 2014 VA examination.  Although the results of the February 2014 and May 2014 VA examinations reflect compensable limitation of extension, the Board recognizes that the Veteran's 30 percent evaluation for the left knee contemplates the limitation of motion and the degree of functional loss experienced.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A separate rating based on limitation of extension would violate 38 C.F.R. § 4.14.  

Furthermore, we note the May 2014 VA examination disclosed pain at 30 degrees of flexion and pain at 2 degrees of extension.  However, the pain did not limit function and would not serve as a basis for a higher evaluation.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").

The Board finds that the evidence of record warrants the current 30 percent disability evaluation for the left knee disability under Diagnostic Code 5262.  As the preponderance of the evidence is against the claim for a rating in excess of 30 percent for the left knee disability, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Analysis-Left hip 

The Veteran's left hip disability is currently rated under Diagnostic Code 5299-5260 with a noncompensable evaluation.

Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable disability rating, limitation of flexion to 45 degrees warrants a 10 percent disability rating, limitation of flexion to 30 degrees warrants a 20 percent disability rating, and limitation of flexion to 15 degrees warrants a maximum 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

In order to warrant a compensable evaluation under diagnostic Code 5260, there must be the functional equivalent of limitation of flexion of the leg to 45 degrees.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the Veteran had flexion of the hip to 90 degrees at worst.  See February 2014 VA examination.

The Board notes that the RO used Diagnostic Code 5260 for limitation of flexion of the knee and leg, when they meant to evaluate the hip.  Here, we use a diagnostic code that comes closer to the correct anatomical part. 

The Board has considered the diagnostic codes applicable to rating the hip on the basis of limitation of motion.  Under Diagnostic Code 5251, a 10 percent rating is warranted for extension limited to 5 degrees.  Here, extension was to 20 degrees at worst.  See February 2014 VA examination.  Under Diagnostic Code 5252, a 10 percent rating is warranted for flexion to 45 degrees.  Here, flexion was to 90 degrees at worst.  See February 2014 VA examination.  Under Diagnostic Code 5253, a 10 percent rating is warranted when there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees, or when there is limitation of adduction and cannot cross legs.  Abduction was not lost beyond 10 degrees on examination in February 2014.  In addition, Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail joint of the hip) and 5255 (impairment of femur) are not applicable because the Veteran does not have ankyloses, flail joint, or impairment of femur.  The Board also notes the Veteran's demonstrated limitation of motion, but it was not limited by pain on range of motion or after repetitive testing.  As such, a compensable rating based on limitation of range of motion is not warranted.

The Board has finally considered separate ratings for scars.  The Veteran has not however, been noted to have nonlinear scars, or unstable or painful scars to warrant a compensable disability rating under the criteria for rating disabilities of the skin in effect as of October 23, 2008.  See 38 C.F.R. § 4.118, DCs 7801-7802, 7804.  Similarly, he has not been shown to have deep scars, scars that cause limitation of motion or limitation of function, or scars that cover an area greater than 144 square inches as would be required to warrant a compensable rating under the criteria for rating disabilities of the skin in effect prior to October 23, 2008.  See 38 C.F.R. § 4.118, DCs 7801-7804 (2008).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Extra scheduler Consideration

The Board has also considered whether the service-connected left knee disability and left hip disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the rating criteria for the left knee and left hip disabilities reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Here, the evaluation contemplates the Veteran's limitation of range of motion and his reports of pain for the left knee.  For the left hip, the noncompensable evaluation consideration the Veteran's limitation in flexion and normal extension and abduction with no pain.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Veteran is also currently service connected for degenerative disc disease of the lumbar spine (40 percent), anxiety disorder (30 percent), radiculopathy of the left lower extremity (20 percent), and degenerative joint disease of the left knee (10 percent). 

However, he has not alleged any additional functional impairment caused by the collective impact of these disabilities, nor is there any evidence of record indicating that any service-connected disability has further impacted his left knee and left hip disabilities in any way that is not already considered by the rating criteria.  

During the course of this appeal, the Veteran has not alleged any additional symptomatology which are entitled to service connection, but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, this is not an exceptional situation that would require extraschedular consideration to compensate the Veteran for any additional disability that could be attributed to the combined effect of multiple conditions.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required.


ORDER

An evaluation in excess of 30 percent for the post-operative residuals of chondromalacia of the left knee, beginning December 1, 2004, is denied.

A compensable evaluation for the status post donor site of the left hip associated with post-operative residuals of chondromalacia of the left knee, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


